Beck, J.
i evidence anee "dam-■3ges-I. The plaintiff introduced evidence tending to show that he sustained an injury to his person, from a fall • caused hy a defective sidewalk, maintained with ^ie knowledge of defendant, while he was in the exercise of due care. It was claimed that the injury was severe and so affected plaintiff’s health that he had not, since it was suffered, been in a condition to perform ordinary labor or engage in ordinary pursuits before followed by him. The defendant claimed that the disability from which plaintiff was suffering was not the result of the accident but was caused by a prior injury or bad health originating from causes existing before his fall, and testimony tending to prove this defense was introduced in evidence. There was considerable conflicting testimony upon this point. The plaintiff and other witr *500nesses- testified that he was, before the injury, in ordinarily good health, and witnesses for defendant stated that before the accident he claimed to be in bad health and unable to engage in the pursuits requiring the exercise of strength possessed by men generally. As applicable to this branch of the case the plaintiff was permitted to testify, against defendant’s objection, that within four years prior to the trial, and before the injury for which suit is brought, he had effected an insuraiice upon his life. The testimony was clearly incompetent. While it is true that, as a general thing, only men of good health are insui’ed by policies on their lives, and that examinations are made of the applicants for life insurance, to determine their conditions as to health, there is no principle of evidence which will authorize a court to permit the fact of insurance to'be admitted as competent testimony of the good health of the insured in an action of this character. The proposition is too plain to admit of argument.
2. —: - — : So’f,pSslon II. The defendant requested the court to give to the jury an instruction in the following language: “If you find that the plaintiff, in giving his testimony, intentionally omitted to give a full and fair statement of antecedent injuries which had affected his general physical health, then you may regard such omission as a circumstance affecting his credibility as a witness.” The correctness of the rule here presented cannot be questioned. The intentional suppression of facts pertinent to the case would be regarded by the law in the same light as the false statement of facts of like bearing. Plaintiff’s credibility would be affected in the same manner by false testimony of each class.
No instruction given by the court presents the rule embraced in the one refused. An instruction given correctly states that the credibility of the witness would be impaired by his false testimony as to material matters in issue in the suit. But the •instruction does not cover the suppression or omission of such matters by the witness. The court below erred in not giving the instruction in question.
III. Numerous other questions involving rulings of the ‘court upon-the admission of- testimony, instructions to- the jury *501and a motion for a new trial, are raised by the argument of counsel. "We find no ground for holding any of these rulings erroneous. With the exception of the errors above pointed out, we think the cause was fairly submitted to the jury. There is no ground for holding the verdict to be so unsupported by the testimony as to require our interference.
Eor the errors above pointed out the judgment of the Circuit Court is
Reversed.